COURT OF APPEALS FOR THE
                               FIRST DISTRICT OF TEXAS AT HOUSTON

                                         ORDER ON MOTION
Cause number:           01-18-00311-CV
Style:                  Brandy Brenay Charles and Ronald Dwayne Whitfield v. Texas
                        Department of Family and Protective Services
Date motions filed*:    June 21, 2018 and June 22, 2018
Type of motions:        Emergency Motions to Abate for Disqualification of Trial Judge,
                        Appointment of Counsel, and Hearings on Motions for New Trial and
                        for Order to District Clerk to Discipline Deputy Clerks; Motions to
                        Remand and for Appropriate Orders
Party filing motions:   Pro se Appellants Brandy Brenay Charles and Ronald Dwayne
                        Whitfield
Document to be filed:   Response to Appellant Whitfield’s Emergency Motions to Abate

Ordered that motion is:
       Granted
       Denied
       Dismissed (e.g., want of jurisdiction, moot)
       Other: After counsel filed a notice of appearance for appellant Brandy Brenay
          Charles in this Court on June 6, 2018, she is not entitled to hybrid representation and,
          thus, her motions are dismissed as moot. See, e.g., In re D.W., 445 S.W.3d 913, 915
          n.1 (Tex. App.—Dallas 2014, pet. denied) (declining to consider pro se brief filed by
          mother in termination case after her counsel had filed brief). The Court requests a
          response from the appellee to the pro se appellant Whitfield’s motions to abate and to
          remand and for appropriate orders. The response, if any, should be filed by July 9, 2018,
          the current deadline for appellee’s response to appellant’s other motions. See T EX .
          R. A PP . P. 2, 10.3(a).________________________________________________

Judge’s signature: /s/ Laura C. Higley
                   
Date: June 26, 2018




November 7, 2008 Revision